





CITATION:
Zippilli v. Hamilton (City), 2011 ONCA 659



DATE: 20111020



DOCKET: C52522



COURT OF APPEAL FOR ONTARIO



MacPherson, LaForme and Epstein JJ.A.



BETWEEN



Carolina Zippilli



Plaintiff/Appellant



and



Corporation of the City of Hamilton



Defendant/Respondent



Chris Argiropoulos, for the appellant



Matthew J. Wells and Lisa C. Pool, for the respondent



Heard and released orally:
October 18, 2011



On appeal from the judgment of Justice Jane A. Milanetti of
          the Superior Court of Justice dated July 12, 2010.



ENDORSEMENT



[1]

The appellant Carolina Zippilli, through her litigation guardian John
    Zippilli, appeals from the judgment of Milanetti J. of the Superior Court of
    Justice dated 12 July 2005, dismissing the appellants action.

[2]

A municipal culvert became blocked and, during a major storm, water was
    diverted towards the appellants property.  The basement of the appellants
    house flooded, causing extensive damage.

[3]

The appellant sued the City of Hamilton, alleging inadequate inspection
    and maintenance of the culvert.  After a five-day trial, the trial judge
    dismissed the negligence claim on the basis that the appellant had failed to
    establish that the citys negligence caused the damage to her basement.  She
    also quantified the appellants damages at $58,500.72.

[4]

The appellant appeals on the basis that the trial judge made palpable
    and overriding errors in both her causation and damages analysis.

[5]

The appellant contends that the trial judge made a palpable and
    overriding error in concluding that the culvert became blocked only on April 4,
    2005, thus rendering irrelevant the citys failure to inspect it in the
    previous month as mandated by city policy.

[6]

We do not accept this submission.  The trial judge carefully reviewed
    the evidence of John Zippilli, Mr. Moffat, a city employee who was on site on
    April 4, 2005, and two experts, and concluded that the culvert likely became
    blocked during the storm on April 4, 2005.  Noteworthy is Mr. Zippillis own
    evidence, as recorded by the trial judge:

In cross-examination Mr. Zippilli said he saw the
    swimming pool and water flowing fast down the creek.  He saw the boulders,
    rocks, trees and mud excavated from the culvert the next day.  When Mr.
    Zippilli saw the material blocking the grate he absolutely believed it
    derived from the water coming down like waterfalls from the mountain.  Mr.
    Zippilli described lots of water coming down the escarpment and taking rock,
    wood, mud, and washing it down.

[7]

In light of our conclusion on the liability issue, it is not, strictly
    speaking, necessary to consider the damages issue.  However, for the sake of
    completeness, we record that we see no palpable and overriding error in the
    trial judges assessment of damages.

[8]

The appeal is dismissed.  The respondent is entitled to its costs of the
    appeal fixed at $3000, inclusive of disbursements and HST.

J.C. MacPherson
    J.A.

H.S. LaForme
    J.A.

G.J. Epstein
    J.A.


